531 S.E.2d 708 (2000)
272 Ga. 492
HYMAN
v.
The STATE.
No. S00A0844.
Supreme Court of Georgia.
June 12, 2000.
*709 L. Clark Landrum, Sylvester, for appellant.
C. Paul Bowden, District Attorney, Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Daniel G. Ashburn, Assistant Attorney General, for appellee.
CARLEY, Justice.
Autouri Holcomb shot and killed his girlfriend and, the next morning, went to the home of his friend Algernon M. Hyman. Police obtained a warrant for the arrest of Holcomb, searched for him in various locations, *710 and eventually proceeded to Hyman's home. Hyman and his mother told police that Holcomb was not in the house, and Ms. Hyman consented to a search. When Officer George Hester looked into a closet, Holcomb fatally shot him. After police threw in tear gas, Holcomb left the room with his gun and threatened to kill the police officers, who then shot and killed him. The grand jury indicted Hyman for the murder of Officer Hester while in the commission of the offense of making a false statement, and also for the underlying offense itself. At trial, the jury found Hyman guilty of both offenses, and the trial court merged the false statement count into the felony murder count and sentenced him to life imprisonment. The trial court denied Hyman's motion for new trial, and he appeals.[1]
1. Hyman contends that the evidence is insufficient, because the State did not show that the death of Officer Hester was a foreseeable result of the false statement. See Ford v. State, 262 Ga. 602(1), 423 S.E.2d 255 (1992). Pretermitting consideration of that issue, however, we find that the cases of Hill v. State, 250 Ga. 277, 279(1)(b), 295 S.E.2d 518 (1982) and State v. Crane, 247 Ga. 779, 279 S.E.2d 695 (1981) are controlling and require reversal of Hyman's felony murder conviction.
Georgia's felony murder statute provides that "[a] person also commits the offense of murder when, in the commission of a felony, he causes the death of another human being irrespective of malice." OCGA § 16-5-1(c). "The key words of the statute are `he causes.'" State v. Crane, supra at 779, 279 S.E.2d 695. Although it is possible to construe these words so as to include those deaths indirectly caused by one of the parties, this Court has held that a strict construction of the statute is necessary, requiring that the death "be caused directly by one of the parties to the underlying felony." (Emphasis in original.) State v. Crane, supra at 779, 279 S.E.2d 695. This principle applies regardless of whether the victim of the alleged felony murder was a party to the underlying felony or, as here, was innocent of any wrongdoing. Hill v. State, supra at 280(1)(b), 295 S.E.2d 518. The murder in this case was only indirectly attributable to Hyman's false statement. Compare McCoy v. State, 262 Ga. 699, 700(1), 425 S.E.2d 646 (1993). Rather, Holcomb directly caused the death of Officer Hester, and there is no evidence whatsoever that Hyman was acting in concert with Holcomb or was otherwise a party to the actual shooting. Compare Smith v. State, 267 Ga. 372, 375(5), 477 S.E.2d 827 (1996); Scott v. State, 252 Ga. 251(1), 313 S.E.2d 87 (1984). Because Hyman did not directly cause Officer Hester's death, we must reverse the conviction for felony murder. Hill v. State, supra at 280(1)(b), 295 S.E.2d 518. "If this result be viewed as a defect in our felony murder statute, the remedy lies with the legislature." Hill v. State, supra at 280(1)(b), 295 S.E.2d 518.
We do not address those remaining enumerations of error which concern only the felony murder charge, since the conviction therefor no longer stands. See Stephens v. State, 219 Ga.App. 881, 883(2), 467 S.E.2d 201 (1996). However, the evidence clearly authorized a jury to find, beyond a reasonable doubt, that Hyman lied when he told the police that Holcomb was not present and, therefore, that Holcomb was guilty of the crime of making a false statement. OCGA § 16-10-20; Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Watkins v. State, 191 Ga.App. 87, 89(2), 381 S.E.2d 45 (1989). Thus, we now turn to those enumerations of error which apply to the false statement charge.
2. Hyman exercised all 12 of his peremptory strikes against white prospective jurors, 11 of whom were male. The State challenged these strikes pursuant to Georgia v. McCollum, 505 U.S. 42, 112 S. Ct. 2348, 120 L. Ed. 2d 33 (1992), which extended the analysis *711 of Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986) to the peremptory challenges of criminal defendants. Chandler v. State, 266 Ga. 509(2), 467 S.E.2d 562 (1996). The trial court found a prima facie case of discrimination, and defense counsel offered explanations for each of his strikes against white male jurors. Hyman contends that the trial court then impermissibly placed the ultimate burden of persuasion upon him by prematurely terminating the McCollum procedure and reinstating three jurors even though his attorney gave race-neutral reasons for striking them.
The record shows that, contrary to Hyman's assertions, the trial court's inquiry did not end once it heard the explanations given by the defense. Instead, at the trial court's request, the district attorney responded to several of those explanations. "[I]t is not necessary for the trial court to make an explicit finding that the offered explanation is valid at the conclusion of step two in the analysis. [Cits.]" Curry v. State, 238 Ga.App. 511, 514(1)(a), 519 S.E.2d 269 (1999). The record is sufficient to establish that, rather than omitting step three, "the trial court accepted defense counsel's `explanations as race-neutral under the second step of the test, but at the third step chose to disbelieve them following the [S]tate's response.' [Cit.]" Curry v. State, supra at 514(1)(a), 519 S.E.2d 269. Hyman's attorney recognized that he had incorrect information as to one of the reinstated jurors, and he even offered to remove the strike. Although defense counsel's reason for striking the other two reinstated jurors was their lack of responsiveness on voir dire, the district attorney indicated that the attorneys simply failed to propound questions for which those jurors had an answer and that other unchallenged jurors also had no answers. This response from the State was sufficient to show discriminatory intent and, therefore, to carry its burden of persuasion as to the third step of the Batson-McCollum analysis. Curry v. State, supra at 514(1)(b), 519 S.E.2d 269.
3. OCGA § 16-10-20 prohibits the knowing and willful making of a false statement "in any matter within the jurisdiction" of any state or local governmental department or agency. Hyman enumerates as error the trial court's substitution of the word "manner" for the word "matter" in its charge on the provisions of this statute.
The appearance of the incorrect word in the transcript of the charge is "obviously a mere verbal slip or a transcription error, considering the similarity in the sound of the two words." Fruhling v. State, 233 Ga.App. 544, 545(5), 505 S.E.2d 47 (1998). Assuming that the error was the trial court's and not the reporter's, such a palpable "slip of the tongue" is not reversible error if it clearly could not have misled or confused the jury. Williams v. State, 267 Ga. 771, 773(2)(a), 482 S.E.2d 288 (1997). Any misstatement did not relate to Hyman's defense and was not substantive. See Gober v. State, 264 Ga. 226, 229(4), 443 S.E.2d 616 (1994). Furthermore, the trial court correctly used the word "matter" when it read the indictment to the jury. See Arnold v. State, 271 Ga. 780, 782, 523 S.E.2d 14 (1999); Ramsey v. State, 145 Ga. App. 60, 62(7), 243 S.E.2d 555 (1978), rev'd on other grounds, 241 Ga. 426, 246 S.E.2d 190 (1978). Thus, there was no reversible error, if there was error at all.
4. The trial court charged the jury that "[a]ll witnesses who take the stand and take the oath are presumed to speak the truth." Although we have recommended that such charges not be used, we have repeatedly "held that the use of such a charge is not unconstitutional and does not constitute reversible error. [Cits.]" Whatley v. State, 270 Ga. 296, 300(10)(b), 509 S.E.2d 45 (1998). Moreover, the trial court gave extensive instructions on burden of proof and credibility, including a charge on the jury's sole prerogative to determine what testimony to believe. O'Donnell v. State, 258 Ga. 782, 783(2), 374 S.E.2d 729 (1989); Lawrence v. State, 238 Ga.App. 102, 104(2), 517 S.E.2d 822 (1999).
5. Hyman further contends that trial counsel developed a conflict of interest and rendered ineffective assistance by failing to withdraw. Hyman did not preserve this issue for review, as he failed to raise it in his motion for new trial or at the hearing thereon. "[A]ll known bases for alleging ineffective assistance must be raised and determined *712 by the trial court `before appeal if the opportunity to do so is available(.)' [Cit.]" (Emphasis in original.) Binion v. State, 222 Ga.App. 333, 336(4), 474 S.E.2d 208 (1996). See also Glover v. State, 266 Ga. 183, 184(2), 465 S.E.2d 659 (1996).
6. Hyman enumerates as error the trial court's failure to charge that prior consistent statements are admitted only when the veracity of the witness is in question as to a material point. See Woodard v. State, 269 Ga. 317, 320(2), 496 S.E.2d 896 (1998); Cuzzort v. State, 254 Ga. 745, 334 S.E.2d 661 (1985). However, this principle does not concern the jury, but obviously relates to the determination of whether prior consistent statements are admissible for the jury's consideration as evidence. "It is the province of the judge in all instances to determine the admissibility of evidence." Brock v. State, 206 Ga. 397, 400(1), 57 S.E.2d 279 (1950). The trial court did not err in failing to give an explanatory instruction, in the absence of any request therefor. Tiller v. State, 196 Ga. 508(5), 26 S.E.2d 883 (1943). Furthermore, the trial court would have erred had it simply left to the jury the question of whether any prior consistent statements were admissible. Rouse v. State, 135 Ga. 227(2), 69 S.E. 180 (1910); Cain v. State, 41 Ga.App. 333, 341, 153 S.E. 79 (1930). Accordingly, we find no error.
Therefore, we reverse and remand the case with direction that the trial court vacate Hyman's conviction and sentence for felony murder and sentence him instead for the crime of making a false statement. See Brewer v. State, 271 Ga. 605, 606, 608, 523 S.E.2d 18 (1999).
Judgment reversed and case remanded with direction.
All the Justices concur.
NOTES
[1]  The crimes occurred on September 12, 1996. The grand jury returned its indictment on November 11, 1996. The jury found Hyman guilty on May 4, 1999 and, on the same day, the trial court entered the judgment of conviction and sentence. Hyman filed his motion for new trial on May 24, 1999 and amended it on October 4, 1999. The trial court denied that motion on January 10, 2000, and Hyman filed his notice of appeal on the same day. The case was docketed in this Court on February 8, 2000 and submitted for decision on April 10, 2000.